                 case ~:u:~-cr-uu:~ul-~~K
         Case 2:19-mj-03647-DUTY          uocument
                                    Document       ~4 09/03/19
                                             3-1 Filed ~iiea u~~~e~u4 Nage
                                                                 Page 1 of 4 1 Page
                                                                               of 1 ID #:5



     1         PFes~nled to tht Curt by tie toremaH o~ tl~             Judge lames L. Robat•t
              ~ran~ Jury is open Caar#, iu the preseAce of
     2        the Grand Jury and FIi.EU in the i1,S.
              DISTRICT COfJRT at Seat#le, Wae~in$t4~.
     3


                                    U CE     AIN,    Clerk
  5           g~,                                   pepy~
                                                                                              ::s                          ^~
                                                                                               ~                          c~
 6                                                                                                                        `~
                                                                                                                  -rt .
                                     UNlTEI~ STATES 1~ISTRi~T CQURT                                  r:             __    ~
  7                                 WESTERN UI~~'~~T OF WA~HINGT~N                                   ~; r~~                         -Y,
                                               AT SEATTLE                                                 c-: -            ~
                                                                                                         — -              w
 8                                                                                                                                      '
         lI1VITEI]STATES ~F AMERICA,                                                                                                ~
                                                                                                           ,'                       ~~.
                                                               CR43-3~1JLR                E         .,
                                                                                                          ~„~. .          —
                                  Plaintiff,                                                             .                ..
io                                                                                                             _-
                           v.                                  SUPERSEDING
 ~~                                                           INI)I~'~MENT
         BALdII►iD~R SINGH ~HATTI,
12
                                  D~f~nclant.
~~
~a
         The Grand Jury charges tf~at:
is
                                                         C~LTNT i
~~
                    ~egiiu~ing at an unknown date, but within t~~ last fire (5} years, and ~4ntinuing
17
         thr~uglt can or ~b~ut July 8, 20D3, within the ~esteru District of Washington and
18
         elsewhere, BALTINI~ER SI~T~~ ~HATTI did knowingly and intentionally ~anspire
i~
         with ot~~r~ known an+d unknown to distribute Ni.arijuana, ~ 5ch~duleI cot~trc~llecl
zu
         substance.
~~
                    All in vialatinn ~~f Title 2~, ~nit~d Stags bode, Sections 841(a)~1~,
~2

Z3
         !1                                                    II~IIII VIII ~~II 11II! fllll VIII VIII IIIIIIII
~~
~~                                                             IIllllllIllll~ IIII illlllIIII Illl~ IIIIII
z~       ~~                                                     s~~~c'k-(x1~Ot~INI~I
~~
as

         ~UPERSEbING It~TDI~'TM~.NTlBHATTI
         ~3-03d17i.~ — i                                                                        UNfCEI] STATES ATTdRTdFY
                                                                                                ~I IINI[1N S~RY.F,"I'~ Sunr 51{}p
                                                                                               SIGATTLE, WRSIIIAX77Kh~ ~FiyOl-39U3
                                                                                                         {2{16) 553-79'7Q
                  ease ~:u:~-cr-uu~ul-~~K
          Case 2:19-mj-03647-DUTY         uocument
                                    Document       ~4 09/03/19
                                             3-1 Filed ~iiea u~i~eiu4
                                                                 Page 2Nage
                                                                        of 4 ~ Page
                                                                               of   ID #:6



      r                                     ADI~ITI~IVAL ALLE~AITUI`+FS
  2                  The Grand Jury further alleges that tl~e amau~nt of mat~ijuana involved in tie
      3    cc~n~pir~~y a~ ~h~rg~i in ~~unt 1 totaled bne Hundred Farty-ane (141 kilograms.
  4

                                                       A TRUE BILL:
                                                       I~ATED: ~~.~~

                                                                               ~'
  8
                                                         ~ •~~~' i
  9

 ld

               ~       cK Y
 ~~             ited States Attorne~r

 i~

 1~               Al~T HA      I5~1V
          Ass-              'ted Stat   ttarn~y
 15
 14        ~                 .~
          LI~~A BDRI~HEWSKI —
 17       Assistant iTnited states ~ttarney
18

19

2Q

2i



Z3

24



2C~

27

28

          SU~ERSEUIIYCx INDI~TMENTJBHATTI
          03-0301JLR — ~                                                                cJN1'tL~> Srn~res n~~~rux~ver
                                                                                        6U1 ux~masmFer, sun~es~a►
                                                                                       SiiAT1~LE, 4ln.4HINC~r~N 981(11-39173
                                                                                                  {~f~} 553-'f f yf}
           Case 2:19-mj-03647-DUTY   Document
                   Case 2:03-cr-00301-JLR     3-1 Filed
                                          Document  18 09/03/19   Page 3
                                                        Filed 07/16/03   of 4 1 Page
                                                                       Page     of 2 ID #:7



     1
                   Presented to the Caurt by the foreman of tkt
 2               Grand Jary in apen Coart, in the presence of
                 the Grand Jury and FILED in Tke U.S.
 3               DiSTltICT COURT at Seattle, Washington.

 4                    ~~ .,.~. .,1..,CQ..,~
                 .....~                    ..24.0.3
                          BRUC        IFKIN, Cterk
 5                y                                       Depntp
                                       --~_"'_
 6
                                /~IJN~TED STATES DISTRICT COURT
                                L"`WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 S
          UNITED STATES OF AMERICA,
 9

~o
                                 Plaintiff,                        CR~3 ~3~1
                         v.                                            INDICTMENT
11
          BALJINDER SINGH BHATTI,
12        PHUNG HO LAM, and
          BAO DUC NGUYEN
13
                                 Defendants.
14

15
          The Grand Jury charges that:
16
                Beginning at an unknown date, but within the last five(5) years, and continuing
t~
          through on or about July 8, 2003, within the Western District of Washington and
~8
          elsewhere, BALJINDER SINGH BHATTI,PHUNG HO LAM,and BAO DUC
19
          NGUYEN knowingly and intentionally did conspire to distribute Marijuana, a Schedule
20
         I controlled substance. The complainant alleges that this offense involved one hundred
21
         (100) kilograms or more of a mixture or substance containing a detectable amount of
2z
          Marijuana.
23

24                                 f IlllfJ IIlIf IIIlI IIIII IIIII IIIII VIII Il11 Ills
25                                 ~ i~i~~~i ~~~~ir ~ii~ ii~~ii iii ~i~i~ iii iiii
26                                 03-C'R-00341-INllI

27

28


         INDICTMENT/BHATTI,et al. — ]                                                       1J1~F{i'ED STATES ATTORNEY
                                                                                             60! Urno~v SrneEr,Surra510Q
                                                                                           SEA7TLE, WaSH~x~roN 98101-3903
                                                                                                    (206)553-7970
           Case 2:19-mj-03647-DUTY   Document
                   Case 2:03-cr-00301-JLR     3-1 Filed
                                          Document 18 09/03/19    Page Page
                                                        Filed 07/16/03 4 of 42 Page
                                                                               of 2 ID #:8



     1          All in violation of Title 21, United States Code, Sections 841{a)(1), 841(b}(1}(B),

 2        and 846.
 3

 a                                                 A TRUE BILL:

 5                                                 DATED: ryr ~~Df
 6

 7
                                                   FOREPERSON
 s
 9

           HN`McKAY             "
         United States Attorney
it

12

13
              ~ l~
         SUSAN HARRISO
                                            -~-,
         Assistant United States Attorney
14
                  /~"1         .,    /      1
15

16       Assistant United States Attorney
         WA Bar # 91005
17       United States Attorney's Office
         601 Union Street, Suite 5100
1s       Seattle, WA 98101-3409
         Telephone:(206)553-2266
19       Fa.~c: (206} 553-0755
         E-mail: lisca.borichewski@usdoj.gov
2U

21

22

23

24

25

26

27

28


         INDICTMENTBHATTi,et a1. — 2                                              UMTED STATES ATTORNEY
                                                                                   6Q1 UNION $TR6ET,$L1T6 5100
                                                                                 SPATiLE, WASHLNGTON 98101-3903
                                                                                        (20b)553-7970
